 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Exhibit 10.1
 

 


 
LICENSE AGREEMENT
 
This License Agreement (“Agreement”) is made this 2nd day of January, 2008
(“Effective Date”) by and between Let’s Go Aero, Inc. a Colorado corporation
located at 3380 N. El Paso St., Suite G, Colorado Springs, Colorado (“LGA”) and
Cequent Towing Products, Inc.,  located at 47774 Anchor Court West, Plymouth MI
48170, on behalf of itself and its parent, subsidiaries, sister companies and
any current or future related companies (collectively, “Cequent”).
 
1.  
LGA has developed, will develop and will continue to develop and is the sole
owner of all right, title and interest in and to such intellectual property,
including certain patents, patent applications, complete designs and designs in
process, that relate to the design, manufacture and sale of products specified
on Exhibit A, as well as all future cargo management and towing products that
will be added by the parties as a signed addendum to Exhibit A (collectively,
the “Products”), all of which will be attached to this Agreement and made part
of it in its entirety.

 
2.  
LGA will provide to Cequent written notification of all future cargo management
and towing products that LGA designs, develops or continues to develop during
the Term (as later defined), which writing will be signed by the parties and
added to Exhibit A, as subsequent A-1, A-2, etc.

 
3.  
The intellectual property owned by LGA and related to the design, manufacture
and sale of Products is collectively referred to in this Agreement as the
“Licensed Technology.”

 
4.  
Cequent desires to acquire a license for the Licensed Technology, in order to
manufacture, make, have made, use, distribute, offer to sell, import and sell
Products utilizing the Licensed Technology, referred to in this Agreement as the
“Licensed Products.”

 
The parties agree that the recitals above are binding on the Parties and further
agree as follows:
 
1. License Grant
 
1.1           LGA grants to Cequent a worldwide limited exclusive license for
the Licensed Technology and all improvements thereto developed, owned or
controlled by LGA to make, manufacture, have made, use, import, offer for sale
and sell the Licensed Products set forth on Exhibit A under Cequent trademarks
or trade names or such other brands as Cequent may determine in its sole
discretion, for a period beginning as of the Effective Date and ending December
31, 2009 (the “Exclusive License”).  The Parties acknowledge and agree that
should LGA develop or design a Product during the Term (as defined below), LGA
will grant to Cequent a worldwide limited exclusive license as stated in this
paragraph 1 for the new Licensed Product, which two year period will begin upon
the execution of the signed addendum to Exhibit A and the exclusivity will end
two years thereafter, which license will also be designated as the “Exclusive
License” as the term is used throughout this Agreement.
 


 
 

--------------------------------------------------------------------------------

 




 
1.2           Upon expiration of any Exclusive License period, LGA grants to
Cequent a worldwide nonexclusive license for the Licensed Technology and all
improvements thereto owned or controlled by LGA to make, manufacture, have made,
use, import, offer for sale and sell the Licensed Products under Cequent
trademarks or trade names or such other brands as Cequent may determine in its
sole discretion, for a period beginning as of the expiration of any Exclusive
License period through the expiration or cancellation of any patents (the
“Non-Exclusive Period”) covering the Licensed Technology and Products (the
“Non-Exclusive License”).  The Exclusive License(s) and the Non-Exclusive
License(s) are collectively referred to in this Agreement as the “License”.
 
1.3           Cequent shall have the right to grant sublicenses under this
Agreement to third parties for the manufacture of the Licensed Product on behalf
of Cequent, provided that Cequent requires such third party to enter into a
nondisclosure agreement protecting the confidentiality of the Licensed
Technology and the License.  For a two year period beginning upon the expiration
of any Exclusive License period for Licensed Products and for a period not
greater than the first two years of any Non-Exclusive period, should LGA solicit
direct sales of Licensed Products, LGA agrees to purchase exclusively from
Cequent all required parts to manufacture and assemble the Licensed Products at
the lowest price that Cequent gives to any other customer.  All rights not
specifically granted to Cequent under this Agreement shall be reserved to LGA.
 
2.           Term & Termination   Unless earlier terminated by Cequent, this
Agreement will be effective as of the Effective Date or the date of execution by
the parties of any written Addendum(s) to Exhibit A and shall expire
simultaneously with the cancellation or expiration of the patents covering the
Licensed Technology for the Licensed Products (the “Term”).   Cequent shall have
the right to terminate this Agreement without penalty or consideration of any
kind.  LGA may terminate this Agreement only upon Cequent’s failure to cure a
material breach of the Agreement within 60 days after receipt of written notice
of the material breach from LGA.
 
3.           Royalties and Other Payments
 
3.1           Within 30 days from the date of this Agreement, Cequent shall pay
a $400,000 fee to LGA, which fee will include payment for the transition of
existing Product sales to current customers from LGA to Cequent and services
related to the commercialization and transition of the Products to
Cequent.  Additionally, as further consideration for the License during the
Term, Cequent will pay to LGA a royalty in the amount of 7% of the Net Sales
Price for the Licensed Products, as sold by Cequent to its customers, except for
a maximum of three customers specifically set forth in Exhibit B attached to
this Agreement and made part of it in its entirety (the “Special
Customers”).  Cequent will pay to LGA a royalty in the amount of 5% of the Net
Sales Price for the Licensed Products sold by Cequent to the Special
Customers.  All Special Customers shall be mass-market retailers unrelated to
Cequent, and shall be mutually agreed upon in writing by Cequent and
LGA.  Cequent and LGA may amend Exhibit B, Special Customers  by mutual written
consent of Cequent and LGA, which consent will not be unreasonably
withheld.    As used in this Agreement, “Net Sales Price” means Cequent’s
invoice price for the Licensed Product as sold independently as a stand alone
product to third parties, exclusive of freight, packaging and delivery charges
and sales or other taxes, sales incentives and commissions, rebates, returns and
warranty related expenses and also excluding import or export duties shown on
the invoice.
 


 
 

--------------------------------------------------------------------------------

 




 
3.2           The Royalties shall be paid in US dollars, on or before the 30th
day following the end of each calendar quarter (being the 30th day of January,
April, July and October, respectively) of each year.
 
3.3           A report of all sales made during the quarter shall accompany the
Royalties payment; however Cequent need not list the names of the customers,
except for the Special Customers.
 
3.4           LGA shall have the right to conduct an audit of such sales no more
than once per year.  Such audit shall be made by an independent auditor, be made
no sooner than after one week’s notice and shall be conducted in such a manner
as not to disrupt Cequent’s business.  If discrepancies amounting to more than
5% of the amount due are discovered, then Cequent shall bear the cost of the
audit.
 
4.           Warranties  LGA represents and warrants that:  (i) it is the sole
and exclusive owner of the Licensed Technology; (ii) it has the right to grant
the rights and licenses granted herein; (iii) that the royalty rates specified
in paragraph 3.1 above are no less favorable than the royalty rates provided to
any other future licensee of the Licensed Technology, (iv) that during the
Non-Exclusive Period(s), no other licensee of the Licensed Technology will be
charged a royalty rate less than 10.5% of the Net Sales Price and (v) as of the
Effective Date, there are no threatened or pending actions, suits,
investigations, claims or proceedings in any way relating to the Licensed
Technology or the Licensed Products and there are no actions for infringement
against LGA or Cequent with respect to items it manufactures and sells embodying
the Licensed Technology anywhere in the world.   In the event that the Licensed
Technology shall be found to infringe upon the rights of a third party, LGA
shall (i) find a suitable replacement, or (ii) design a suitable non-infringing
substitute.
 
5.           Indemnification    LGA will indemnify Cequent and hold Cequent
harmless against, any claims for loss, liability, damage or expenses (including,
without limitation, reasonable attorneys' fees, court costs and costs of
investigation) arising in connection with the manufacture, marketing, sale and
use or warranty (express or implied) related to the Licensed Technology for
Licensed Products manufactured by LGA and unmodified by Cequent, as well as
infringement of patent(s), trademark(s) or other intellectual property rights
owned or possessed by a third party and related to the Licensed
Technology.  Cequent  will indemnify LGA and hold LGA harmless against any
claims for loss, liability, damage or expenses (including, without limitation,
reasonable attorneys' fees, court costs and costs of investigation) arising in
connection with the manufacture, marketing, sale and use or warranty (express or
implied) related to the Licensed Technology for Licensed Products manufactured
by Cequent or a third party under the direction of Cequent and unmodified by
LGA.  In the event Cequent becomes aware of a third party's infringement of any
rights of LGA with respect to the Licensed Technology, Cequent will immediately
notify LGA in writing. If LGA chooses to bring suit against the allegedly
infringing party, Cequent agrees to provide LGA with such assistance and
cooperation as may be reasonably necessary in connection therewith. LGA will
reimburse Cequent’s reasonable costs associated with any such assistance,
(including any legal costs), provided that such assistance was specifically
requested by LGA.  Should LGA determine that it will not bring suit against the
allegedly infringing party within 60 days after receipt of notice of the alleged
infringement, Cequent reserves the right to bring suit on its behalf.


 
 

--------------------------------------------------------------------------------

 


 


 


6.           Governmental Approvals / Compliance    LGA will take all actions
necessary to obtain approvals from the proper governmental authorities or
agencies for all obligations and undertakings of LGA under this Agreement, if
required, and must keep Cequent apprised of the status and approvals
received.  The parties will comply with any and all applicable laws, regulations
and standards in force in the country of manufacture and sale, including those
may relate to quotations, pricing, manufacture, labeling, transportation,
importation, exportation, licensing, approval, performance and/or certification
of the Licensed Product, and those relating to environmental matters, wages,
hours and conditions of employment, discrimination, occupational health/safety
and such other laws, regulations and standards as may be applicable.
 
7.           Ownership  As between the parties, LGA will retain ownership of the
Licensed Technology, and any improvements, modifications or enhancements made
thereto by LGA.      Any improvements, modifications or enhancements made to the
Licensed Products or Licensed Technology by Cequent shall be owned by
Cequent.  LGA shall have the right to utilize the improvements, modifications or
enhancements made by Cequent in the Licensed Products.
 
8.           Confidential Information  Either party may disclose confidential
and/or proprietary information from time to time to the other party in order to
further their business relationship.  Each party agrees to maintain such
disclosed information as confidential and not to use such information except to
the benefit of the disclosing party and in furtherance of this Agreement.  The
parties agree that the terms and conditions of the Nondisclosure Agreement
executed by the parties will apply to this Agreement in their entirety,
nonwithstanding any expiration of the Nondisclosure Agreement.
 
9.           Notices  Any notice required to be given pursuant to this Agreement
must be in writing and mailed by certified or registered mail, return receipt
requested or delivered by a national overnight air courier service, to the
party’s address provided above.  Notices will be consi­dered to have been given
three (3) business days after deposit in the mail or one (1) day after delivery
to an overnight air courier service at the addresses provided above or to such
other address as may be furnished by the recipient in writing to the other
parties hereto.
 
10.           Limitation of Liability IN NO EVENT WILL LGA OR CEQUENT BE LIABLE
FOR LOST PROFITS, OR ANY SPECIAL, INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES,
HOWEVER CAUSED AND ON ANY THEORY OF LIABILITY, ARISING IN ANY WAY IN CONNECTION
WITH THIS AGREEMENT. THIS LIMITATION WILL APPLY EVEN IF LGA AND CEQUENT HAVE
BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES AND NOTWITHSTANDING ANY FAILURE
OF ESSENTIAL PURPOSE OF ANY LIMITED REMEDY.
 
11.           Governing Law  This Agreement shall be governed by and interpreted
and enforced in accordance with the laws of the state of Colorado without regard
to its conflicts of laws principles.  Any action or proceeding brought by either
party against the other party arising out of or related to this Agreement shall
be brought exclusively in a state or federal court of competent jurisdiction
located in the state of Colorado.
 


 
 

--------------------------------------------------------------------------------

 




 
12.           Misc.  No waiver by either party of any default will be deemed as
a waiver of any prior or subsequent default of the same or other provisions of
this Agreement.  If a court of competent jurisdiction hereof holds any provision
invalid or unenforceable, such invalidity shall not affect the validity or
operation of any other provision and such invalid provision will be deemed to be
severed from the Agreement.  Cequent may not assign the License granted
hereunder except as specified in this Agreement without prior written consent of
LGA which will not be unreasonably withheld.    This Agreement will be binding
upon and shall inure to the benefit of the parties hereto, their heirs,
administrators, successors and assigns.
 
13.           Entire Agreement.  This Agreement represents the entire
understanding of the parties with respect to its subject matter and supersedes
all previous representations, understandings or agreements, oral or written
including any prior license agreements between the parties.  Any amendment of
this Agreement must be in writing.  For purposes of the validity and enforcement
of this Agreement, any party’s facsimile signature to the Agreement or
signatures sent electronically via PDF format shall be considered original
signatures.
 
The parties have caused this Agreement to be executed as of the Effective Date.
 
 “LGA”
“Cequent”
By:    /s/ Marty L.
Williams                                                            
By:   /s/ Paul C.
Caruso                                                             
Print Name: Marty L. Williams
Print Name: Paul C. Caruso
Title:  President & CEO
Title: VP New Business Development
   

 
 


 
 

--------------------------------------------------------------------------------

 


 
EXHIBIT A
 
Name of Product / Patent No., Patent Pending
 
1.  
Pixie:  11/697294

 
2.  
Silent Hitch Pin:  Patent No. 6,409,203---6,609,725---6,945,550---10/604805
(CamLok)

 
3.  
Gear Cage:  11/767166

 
4.  
Gear Deck:  11/160087---6,042,175---6,213,539—6,398,290---6,910,609

 
5.  
Gear Space:  6,042,175---6,213,539—6,398,290---6,910,609

 
6.  
Twin Tube:  09/788299

 
7.  
Juice Box:  11/160087

 
      8.  Gear Bed:  10/605776 (C-channel no-drill drop-in cargo management
system for pickups.  2003 GMC Product of the Year award winner.)
 


 
 

--------------------------------------------------------------------------------

 


 
EXHIBIT B
 
SPECIAL CUSTOMERS
 
5% Royalty
 
Target
 
WalMart
 
KMart
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 

 